STOCK PURCHASE AGREEMENT

 

 

This Stock Purchase Agreement (this “Agreement”) is dated as of August 8th, 2013
(the “Effective Date”) and is entered into by and between Monster Arts, Inc., a
Nevada corporation (the “Company”) and Iconosys, Inc., a California corporation
(“Purchaser”).

W I T N E S S E T H:

WHEREAS, in connection with that certain Asset Purchase and Domain Name, Web
Site Content and Trademark Assignment Agreement dated as of the Effective Date
and entered into between the Company and the Purchaser (the “APA”), pursuant to
which the Company has acquired from Purchaser the TAVG Assets (as defined in the
APA), the Company desires to issue and sell to the Purchaser, and the Purchaser
desire to purchase from the Company, the Common Stock (as such term is defined
below) as partial consideration for the Company’s payment of the Purchase Price
(as defined in the APA).

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto hereby agree as follows:

1. Offer and Sale of Securities.

 

1.1 The Offering. The Company is offering for sale 1,052,632 shares of common
stock of the Company, having a par value of $.001 per share (“Common Stock”).
The Common Stock is sometimes referred to herein as the “Securities”. The
Company is offering the Securities (the “Offering”) to Purchaser as partial
payment for the Purchase Price, based on a purchase price per share of $.19,
which represents the closing share price of the Company’s common stock on the
OTC Bulletin Board Exchange as of the Effective Date, and as set forth at
Section 3.1of the APA (such consideration paid by Purchaser for the Common
Stock, the “Stock Purchase Price”).

 

2. Closing.

 

The closing of the sale and issuance of the Common Stock shall be held on the
Effective Date, unless otherwise extended by the parties (“Closing”). At the
Closing with respect to the subscription by the Purchaser, the Company will
register in the name of each such Purchaser that number of shares of Common
Stock being purchased by such Purchaser in accordance with the information on
the applicable signature page of this Agreement.

 

3. Conditions to the Obligations of the Purchaser at Closing.

 

The obligation of the Purchaser to purchase the Securities subscribed for by
such Purchaser at the Closing is subject to the satisfaction on or prior to the
date of the Closing (the “Closing Date”) of the following conditions, each of
which may be waived by the Purchaser:

 

3.1 Representations and Warranties. The representations and warranties of the
Company contained in this Agreement which are qualified as to materiality must
be true and correct in all respects and the representations and warranties of
the Company contained in this Agreement which are not qualified as to
materiality must be true and correct in all material respects as of the Closing
Date except to the extent that the representations and warranties relate

1

 

to an earlier date in which case the representations and warranties must be true
and correct as written or true and correct in all material respects, as the case
may be, as of the earlier date.

 

3.2 Performance of Covenants. The Company shall have performed or complied in
all material respects with all covenants and agreements required to be performed
by it on or prior to the Closing pursuant to this Agreement, including, without
limitation, the delivery of certificates evidencing the Common Stock issued to
the Purchaser at the Closing.

 

3.3 No Injunctions; etc. No court or governmental injunction, order or decree
prohibiting the purchase and sale of the Common Stock will be in effect. There
will not be in effect any law, rule or regulation prohibiting or restricting the
sale or requiring any consent or approval of any person or entity (“Person”)
that has not been obtained to issue and sell the Common Stock to the Purchaser.

 

3.4 Waivers and Consents. The Company will have obtained all consents and
waivers, if any, necessary to (i) execute and deliver this Agreement and all
related documents and agreements, and (ii) to issue and deliver the Common Stock
and all such consents and waivers will be in full force and effect.

 

4. Conditions to the Obligations of the Company at Closing.

The obligation of the Company to issue and sell the Common Stock to the
Purchaser is subject to the satisfaction on or prior to each Closing Date of the
following conditions, each of which may be waived by the Company:

 

4.1 Representations and Warranties. The representations and warranties of the
Purchaser contained in this Agreement which are qualified as to materiality must
be true and correct in all respects and the representations and warranties of
the Purchaser contained in this Agreement which are not qualified as to
materiality must be true and correct in all material respects as of the
applicable Closing Date.

 

4.2 Performance of Covenants. The Purchaser will have performed or complied in
all material respects with all covenants and agreements required to be performed
by the Purchaser on or prior to the Closing pursuant to this Agreement.

 

4.3 No Injunctions. No court or governmental injunction, order or decree
prohibiting the purchase or sale of the Common Stock will be in effect.

 

5. Representations and Warranties of the Purchaser.

 

The Purchaser, in order to induce the Company to perform this Agreement, hereby
represents and warrants as follows:

 

5.1 Due Authorization. The Purchaser represents for such Purchaser to the
Company that such Purchaser has full power and authority and has taken all
action necessary to authorize such Purchaser to execute, deliver and perform
such Purchaser’s obligations under this Agreement. This Agreement is the legal,
valid and binding obligation of such Purchaser in accordance with its terms.

 

5.2 Accredited Investor. The Purchaser represents that such Purchaser is an
Accredited Investor as that term is defined in Regulation D promulgated under
the Securities Act of 1933, as amended (the “Securities Act”).

2

 

 

5.3 No Investment Advice. The Company has not made any other representations or
warranties to such Purchaser other than as set forth herein or incorporated
herein by reference with respect to the Company or rendered any investment
advice.

 

5.4 Investment Experience. The Purchaser represents that such Purchaser has not
authorized any Person to act as such Purchaser’s Purchaser Representative (as
that term is defined in Regulation D of the General Rules and Regulations under
the Securities Act) in connection with this transaction. Such Purchaser has such
knowledge and experience in financial, investment and business matters that such
Purchaser is capable of evaluating the merits and risks of the prospective
investment in the securities of the Company. Such Purchaser has consulted with
such independent legal counsel or other advisers as such Purchaser has deemed
appropriate to assist such Purchaser in evaluating the proposed investment in
the Company.

 

5.5 Adequate Means. The Purchaser represents as to such Purchaser that such
Purchaser (i) has adequate means of providing for such Purchaser’s current
financial needs and possible contingencies; and (ii) can afford (a) to hold
unregistered securities for an indefinite period of time as required; and
(b) sustain a complete loss of the entire amount of the subscription.

 

5.6 Access to Information. The Purchaser represents that such Purchaser has been
afforded the opportunity to ask questions of, and receive answers from the
officers and/or directors of the Company acting on its behalf concerning the
terms and conditions of this transaction and to obtain any additional
information, to the extent that the Company possesses such information or can
acquire it without unreasonable effort or expense, necessary to verify the
accuracy of the information furnished; and has had such opportunity to the
extent such Purchaser considers it appropriate in order to permit such Purchaser
to evaluate the merits and risks of an investment in the Company. It is
understood that all documents, records and books pertaining to this investment
have been made available for inspection, and that the books and records of the
Company will be available upon reasonable notice for inspection by investors
during reasonable business hours at its principal place of business. The
foregoing shall in no way be deemed to limit the ability of the Purchaser to
rely on the representations and warranties set forth herein or incorporated
herein by reference.

 

5.7 No Endorsement. The Purchaser further acknowledges that the offer and sale
of the Securities has not been passed upon or the merits thereof endorsed or
approved by any state or federal authorities.

 

5.8 Non-Registered Securities. The Purchaser acknowledges that the offer and
sale of the Securities have not been registered under the Securities Act or any
state securities laws and the Securities may be resold only if registered
pursuant to the provisions thereunder or if an exemption from registration is
available. The Purchaser understands that the offer and sale of the Securities
is intended to be exempt from registration under the Securities Act, based, in
part, upon the representations, warranties and agreements of such Purchaser
contained in this Agreement.

 

5.9 No Resale. The Purchaser represents that the Common Stock being subscribed
for is being acquired solely for the account of such Purchaser for such
Purchaser’s investment and not with a view to, or for resale in connection with,
any distribution in any jurisdiction where such sale or distribution would be
precluded. By such representation, such Purchaser means that no other Person has
a beneficial interest in the Common Stock, and that no other Person has
furnished or will furnish directly or indirectly, any part of or guarantee the
payment of any part of the consideration to be paid by such Purchaser to the
Company in connection therewith. Such

3

 

Purchaser does not intend to dispose of all or any part of the Common Stock
except in compliance with the provisions of the Securities Act and applicable
state securities laws, and understands that the Common Stock is being offered
pursuant to a specific exemption under the provisions of the Securities Act,
which exemption(s) depends, among other things, upon the compliance with the
provisions of the Securities Act.

 

5.10 Legend. The Purchaser hereby acknowledges and agrees that the Company may
insert the following or similar legend on the face of the certificates
evidencing the Securities purchased by such Purchaser, if required in compliance
with the Securities Act or state securities laws:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws and may not be sold
or otherwise transferred or disposed of except pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or an opinion of counsel satisfactory to counsel to the issuer
that an exemption from registration under the Securities Act and any applicable
state securities laws is available.”

5.11 Broker’s or Finder’s Commissions. No finder, broker, agent, financial
person or other intermediary has acted on behalf of any Purchaser in connection
with the sale of the Common Stock by the Company or the consummation of this
Agreement or any of the transactions contemplated hereby.

 

6. Representations and Warranties of the Company.

 

The Company represents and warrants to the Purchaser as follows as of the
Closing, each such representation and warranty being made subject to such
disclosures as are made pursuant to this Agreement or any schedule or exhibit
delivered in connection herewith at the Closing:

 

6.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada. The Company has full corporate power and authority to own and
hold its properties and to conduct its business. The Company is duly licensed or
qualified to do business, and in good standing, in each jurisdiction in which
the nature of its business requires licensing, qualification or good standing,
except for any failure to be so licensed or qualified or in good standing that
would not have a material adverse effect on the Company or its results of
operations, assets and financial condition, taken as a whole, or on its ability
to perform its obligations under this Agreement or to issue the Common Stock (a
“Material Adverse Effect”).

 

6.2 Capitalization. As of the Closing, the authorized capital stock of the
Company will consist of ____________ shares of common stock, par value $0.001
per share (the “Company Common Stock”). As of the Closing, all the outstanding
shares of the Company Common Stock will have been duly authorized and validly
issued and will be fully paid and nonassessable and free of preemptive rights
created by or through the Company, and will have been issued in compliance with
all federal and state securities laws, and will not have been issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.

 

6.3 Corporate Power, Authorization; Enforceability. The Company has full
corporate power and authority to execute, deliver and enter into this Agreement
and to consummate the transactions contemplated hereby (the “Contemplated
Transactions”). All action on the part of the Company, its directors or
stockholders necessary for the authorization,

4

 

execution, delivery and performance of the Agreement and the Contemplated
Transactions by the Company, the authorization, sale, issuance and delivery of
the Common Stock contemplated hereby and the performance of the Company’s
obligations hereunder and thereunder has been taken. The Common Stock to be
purchased on the Closing Date have been duly authorized and, when issued in
accordance with this Agreement will be validly issued, fully paid and
nonassessable and will be free and clear of any mortgage, deed of trust, pledge,
hypothecation, assignment, encumbrance, lien (statutory or other) or preference,
priority, right or other security interest or preferential arrangement of any
kind or nature whatsoever (excluding Common Stock and equity related
preferences) (collectively, “Liens”) imposed by or through the Company other
than restrictions imposed by this Agreement and applicable securities laws. This
Agreement has been duly executed and delivered by the Company, and constitutes
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity).

 

6.4 No Financial Statements. The Company is a development stage, early stage
company and has not prepared any financial statements.

 

6.5 Valid Issuance of Common Stock. The Common Stock that is being purchased by
the Purchaser hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and nonassessable and will be free of restrictions on
transfer, other than restrictions on transfer and voting under this Agreement
and under applicable state and federal securities laws.

 

6.6 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement, except for such filings as are required pursuant to applicable
federal and state securities laws and blue sky laws, which filings will be
effected within the required statutory period.

 

7. The terms and provisions of Section 7 of the APA, entitled “General
Provisions” are hereby incorporated by reference.

 

[signature page to follow]

5

 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the Effective Date.

“COMPANY”

MONSTER ARTS, INC., a Nevada corporation

By: _________________________________

Wayne Irving II, Chief Executive Officer

“PURCHASER”

INCONOSYS, INC., a California corporation

By: _________________________________

Ryan Foland, Chief Operating Officer

 

 

 

 



6

 

 